                    IN THE UNITEO STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        CIVIL ACTION


IN RE WAWA, INC.                                        This document applies to the
DATA SECURITY LITIGATION                                Financial Institution Track.


                                                        No.19-6019
                                                        and all related cases.

                                        ORDER

       ANO NOW, this 6th day of May, 2021, upon consideration of the Financial Institution

Track Plaintiffs' ("Institutions") Amended Complaint (Doc. No. 128), Wawa, Inc.'s Motion to

Dismiss the Amended Complaint (Doc. No. 135), the Institutions' Opposition (Doc. No. 140),

Wawa's Reply (Doc. No. 146), oral argument held on November 10, 2020, Wawa's Supplemental

Brief (Doc. No. 167), the Institutions' Supplemental Memorandum (Doc. No. 168), the

Institutions' Notice of Supplemental Authority (Doc. No. 172), and Wawa's Response to the

Notice of Supplemental Authority (Doc. No. 173), and for the reasons discussed in the

accompanying Memorandum, it is ORDERED that Wawa's Motion (Doc. No. 135) is

GRANTED IN PART and DENIED IN PART. Count II of the Institutions' Amended Complaint

(Doc. No. 128) is DISMISSED WITHOUT PREJUDICE.



                                                BY THE COURT:




                                                ~
                                                UNITED STATES DISTRICT JUDGE




                                            1
